Judgment, Supreme Court, New York County (Edward Lehner, J.), entered March 31, 1995, which dismissed the petition, brought pursuant to CPLR article 78, seeking to annul respondent Teachers’ Retirement System’s (TRS) denial of petitioner’s application for an accident disability retirement, unanimously affirmed, without costs. Appeal from order of the same court and Justice, entered March 1, 1996, which denied petitioner’s motion for reargument, unanimously dismissed, as taken from a nonappealable order, without costs.
The IAS Court properly concluded that respondent TRS had a rational basis for finding that petitioner’s respiratory disability was not causally related to her line of duty exposure to, inter alia, construction dust, rodent droppings and mold. The record shows that, after examining petitioner and repeatedly reviewing, inter alia, the reports of petitioner’s physicians, her Board of Education file and her psychiatric treatment for an adjustment disorder, panic and anxiety, said respondent’s Medical Board specifically found that the disability was not causally related to the exposure to environmental contaminants. We also note that, with the exception of one report, petitioner’s own physicians did not find that the alleged exposure at the school was the proximate cause of her present illness.
We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Ross, Tom, Mazzarelli and Andrias, JJ.